NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


MICHAEL R. DUFFY,                              )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-1388
                                               )
FEDERAL NATIONAL MORTGAGE                      )
ASSOCIATION,                                   )
                                               )
             Appellee.                         )
                                               )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Michael R. Duffy, pro se.

Robert R. Edwards of Choice Legal Group,
P.A., Fort Lauderdale, for Appellee.




PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and LUCAS, JJ., Concur.